Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image processing method and device. The closest prior art, Hanna et al. (USPN       8,260,008), shows a similar system, in which, setting a high fidelity display region based on a determined region including at least an eye region in which an eye of a first user is captured in an image of the first user (Please note, Abstract of the invention. As indicated a method of biometric recognition is provided. Multiple images of the face or other non-iris image and iris of an individual are acquired. If the multiple images are determined to form an expected sequence of images, the face and iris images are associated together). However, Hanna et al. fail to address: “for setting a viewpoint position of a second user displayed on a display device as a virtual capture position; performing a first image generation processing based on at least a part of a plurality of captured images of the first user captured by a plurality of capture devices arranged outside the display device; and generating a high fidelity image in which the first user is captured from the virtual capture position; performing a second image generation process based on at least a part of the plurality of captured images in each of which the first user is captured; and generating a low fidelity image in which the first user is captured from the virtual capture position, wherein the low fidelity image has lower fidelity than the high fidelity image and superimposing the high fidelity image on the high fidelity display region of the low fidelity image to generate an output image to be output as an image processing result”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, March 16, 2021